Citation Nr: 1550893	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for claudication of the right and left lower extremities, to include as secondary to coronary artery disease. 


REPRESENTATION

Veteran represented by:	Stacey-Rae Simcox, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1967 to September 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for atrial flutter and claudication of the right and left lower extremities.

In July 2015, the Veteran testified at a Board before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing has been associated with the record.  At the hearing, the undersigned VLJ expanded the Veteran's claim from one for service connection for an atrial flutter to a claim for service connection for a heart disorder pursuant to Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Also at the hearing, through his representative, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c) (2015).  In addition, the Veteran waived AOJ consideration of evidence that had been added to the record since the issuance of the April 2012 statement of the case.  Finally, both at the July 2015 hearing and through a letter sent to VA later that month, the Veteran asked that the undersigned VLJ hold the record open for 60 days to allow for the submission of additional evidence.  In a letter dated August 2015, the undersigned VLJ granted the request.  In September 2015, additional evidence relevant to the Veteran's claim for service connection for a heart disorder was submitted.  While the Veteran did not explicitly waive AOJ consideration of the evidence most recently received, as the Board herein grants such claim, there is no prejudice to him in the Board proceeding with a decision on such issue at this time.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to service connection for claudication of the right and left lower extremities, to include as secondary to a heart disorder, is addressed in the REMAND portion and is being remanded to the AOJ.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam. 
 
2.  The Veteran has a current diagnosis of coronary artery disease, which is included in VA's definition of ischemic heart disease. 
 
3.  Coronary artery disease is presumed to be a result of exposure to herbicides.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for coronary artery disease herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

The Veteran contends that he was exposed to herbicides while serving in Vietnam and currently has a diagnosis of a heart disorder-specifically, coronary artery disease, which is a form of ischemic heart disease.  Therefore, he claims that presumptive service connection is warranted for his disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection now exists if a Veteran is diagnosed to have certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board notes that the Veteran's service personnel records confirm that he served in the Republic of Vietnam from February 1969 through February 1970.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  As such, the remaining inquiry is whether the Veteran has a current diagnosis of ischemic heart disease as defined by regulation.

In this regard, the Veteran was seen at a University of South Florida (USF) medical clinic in July 2015.  At that time, he was found to have paroxysmal atrial fibrillation, peripheral artery disease with multiple stents and lower extremity bypasses, with likely ischemic cardiac disease.  The physician noted that, given the Veteran's history of severe peripheral vascular disease and the presence of calcification on the coronary vasculature, as revealed by a previous CT scan, the Veteran had coronary atherosclerotic disease.  

In September 2015, a physician with the USF medical clinic's Department of Cardiology authored a detailed letter that explained that there existed no clinical difference between a diagnosis of atherosclerotic coronary artery disease and one of atherosclerotic cardiovascular disease.  Therefore, the doctor concluded, the Veteran's coronary atherosclerotic disease was, by definition, coronary artery disease. 

Consequently, the Board finds that the Veteran has a current diagnosis of coronary artery disease, which is included in VA's definition of ischemic heart disease, and such is presumed to be a result of exposure to his exposure to herbicides while serving in the Republic of Vietnam.  Therefore, the Board finds that service connection for such disease, presumptively related to the Veteran's military service, is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Gilbert, supra.


ORDER

Service connection for coronary artery disease is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his November 2008 claim, the Veteran sought service connection for claudication of the right and left lower extremities.  In the May 2009 rating decision, the AOJ denied the claim, finding there was no relationship between the Veteran's diagnosed condition and his military service.  

However, at his July 2015 hearing, the issue of whether the Veteran's claudication of the right and left lower extremities is secondary to his now service-connected coronary artery disease was raised.  Therefore, a remand is necessary in order to afford the Veteran a VA examination in order to determine the nature and etiology of his claudication of the right and left lower extremities.  In addition, the Board notes that the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim.  Therefore, such should be accomplished on remand. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not yet been obtained.  In this regard, the Board notes that the Veteran testified at his July 2015 hearing that he receives medical treatment solely through the VA Medical Center (VAMC) in Bay Pines, Florida.  The most recent VA treatment records associated with the Veteran's claims file are dated through October 2015.  However, as noted above, the Veteran has also submitted medical records from a USF medical clinic.  Therefore, after obtaining any necessary authorization from the Veteran, all outstanding private and VA records should be obtained, to include VA treatment records dated from October 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for claudication of the right and left lower extremities as secondary to coronary artery disease.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records related to his claudication.  After obtaining the necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Bay Pines, Florida, VAMC, dated from October 2015 to the present. 

For any private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his claudication of the right and left lower extremities.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

Then, based on a review of the entire record the examiner should offer an opinion as to the following: 

a) Whether the Veteran's claudication of the right and left lower extremities is at least as likely as not (i.e., a 50 percent or higher degree of probability) due to his military service, to include his acknowledged in-service exposure to herbicides.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claudication of the right and left lower extremities is caused by OR aggravated by his service-connected coronary artery disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

In offering opinions to the above questions, the examiner should consider the full evidence of record, to include the Veteran's medical records and his lay statements.  All opinions expressed should be accompanied by an appropriately detailed supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the record.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


